EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Chin on 5/20/2022.

The application has been amended as follows: 

In claim 11, in the second line, after “8” and before the comma, please delete the term “to 10”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Horio et al. (JP 2010-131771), Okano et al. (US 20100104879), and Tiang et al. (WO 2015/150244).
Horio discloses a hard coat film having two hard coat layers, wherein one layer does not have inorganic particles and the other does not and each layer contains a multifunctional acrylate.  However, Horio is silent to the claimed secondary thiol component, silane coupling agent in the upper layer, and an antifouling agent having the claimed properties.  Okano discloses a hard coat film having a harder upper layer than the second layer, wherein the harder layer is formed from a (meth)acrylate-based binder and a polyfunctional secondary thiol hardening agent.  However, Okano is silent to the claimed further components and the properties as claimed.  Tiang discloses an antifouling agent that is added in (meth)acrylate-based binders, resulting in the water contact angle as claimed.  While it is noted that most of the elements are known within the art, the prior art alone or in combination would not reasonably show combination of the elements as claimed for each layer as producing the claimed properties.  As such, the present claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783